Case 17-00189-elf Doc 81-1 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
            Statement of Material Facts Not in Dispute Page 1 of 5
Case 17-00189-elf Doc 81-1 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
            Statement of Material Facts Not in Dispute Page 2 of 5
Case 17-00189-elf Doc 81-1 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
            Statement of Material Facts Not in Dispute Page 3 of 5
Case 17-00189-elf Doc 81-1 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
            Statement of Material Facts Not in Dispute Page 4 of 5
Case 17-00189-elf Doc 81-1 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
            Statement of Material Facts Not in Dispute Page 5 of 5
